Exhibit 10.5

Microtune, Inc.

 

 

Executive Officer

Sales Incentive

Compensation Plan

 

 



--------------------------------------------------------------------------------

 

I. Introduction

The purpose of the Executive Officer Sales Incentive Compensation Plan (the
“Plan”) is to aid Microtune, Inc. (“Microtune” or the “Company”) and its
affiliates in rewarding the Vice President of Worldwide Sales (the “Executive”)
by providing a competitive incentive compensation opportunity based upon
financial performance of the Company and a subjective assessment of individual
performance. There are two plan periods per calendar year. The first plan period
is January 1 through June 30. The second plan period is July 1 through
December 31. It is a pay for performance Plan rewarding global revenue
achievement and individual design win success. The Board of Directors has
authorized and approved the Plan, upon the recommendation of the Compensation
Committee, and the Chief Executive Officer has been given the authority to
administer the Plan.

 

II. Total Sales Incentive Compensation

The Vice President of World Wide Sales will be eligible to earn incentive
compensation based upon Microtune’s worldwide revenue and the design-win success
of Microtune sales personnel and field applications engineers. These specific
incentive factors will produce a maximum payout target of 100% of base salary.

 

III. Mix of Sales Incentive Compensation

Sales incentive compensation will be determined as follows:

Sales Incentive Compensation

 

Design-win Goal Compensation

   30%

Revenue Goal Compensation

   70%

 

IV. Sales Incentive Compensation Components

a) Revenue Goal Compensation. Revenue goals will be based upon Company revenue
consensus forecasts as described below:

The target revenue goal (“Revenue Goal(s)”) is calculated as follows:

 

  1. The first quarter revenue goal is the average of the previous September
through November consensus forecasts for the first quarter.

 

  2. The second quarter revenue goal is the average of the previous December
through February consensus forecasts for the second quarter.

 

  3. The third quarter revenue goal is the average of the previous March through
May consensus forecasts for the third quarter.

 

  4. The fourth quarter revenue goal is the average of the previous June through
August consensus forecasts for the fourth quarter.

MICROTUNE, INC. EXECUTIVE OFFICER SALES INCENTIVE COMPENSATION PLAN

 

2



--------------------------------------------------------------------------------

The first quarter and second quarter revenue goals are then added to set the
mid-year revenue goal. Similarly, the third quarter and fourth quarter revenue
goals are then added to set the year-end revenue goal. The consensus forecasts
described above are established by the Company’s operations staff which makes
the final determination regarding a particular forecast with the review and
approval by the Company’s Chief Operating Officer and Chief Financial Officer.

The portion of the sales incentive compensation determined in accordance with
the Revenue Goal (“Revenue Goal Compensation”) is calculated as follows:

THRESHOLD: If actual Recorded Revenue (defined below) reaches at least 70% of
the Revenue Goal for the applicable period, then the Executive will be eligible
for Revenue Goal Compensation for that Plan period. If this threshold is not
met, however, Revenue Goal Compensation for that particular Plan period will be
zero.

TARGET: “Target Revenue” is 100% of the applicable mid-year Revenue Goal or
year-end Revenue Goal, as applicable.

Revenue Goal Compensation for a particular plan period is determined by the
following formula:

 

  •  

Annual base salary X 50% = “Raw RGC”

 

  •  

Raw RGC X (Recorded Revenue/Target Revenue) = “Adjusted RGC”

 

  •  

Adjusted RGC X 70% (Revenue Goal weighting) = “Final Revenue Goal Compensation”

The Company determines “Recorded Revenue” by application of U.S. GAAP accounting
principles that are interpreted and applied by the Company’s Finance Department
on a consistent basis.

b) Design-win Goal Compensation: “Design Win” means a new or existing customer
has incorporated a Microtune Product into its product’s design as further
defined below.

Points will be assigned for target accounts which are identified in advance. The
points allocated for the “Design-win Goals” (goals established for a future six
month period) will equal 100 points for each Salesperson and FAE under the Plan
and may be weighted by the strategic significance of the account.

Fifty percent (50%) credit for a Design Win will be earned when: (1) the
customer has built and tested its own product using the Microtune product as
specified in the applicable Design-win Goal, and is sufficiently satisfied with
the performance such that no additional revisions of the customer’s product are
believed to be required before the customer starts production and (2) the other
fifty percent (50%) will be earned after $50,000 in product sales have been
recognized as Recorded Revenue. This second 50% must occur no later than the
current Plan Period plus two consecutive Plan Periods (total of 18 months).

Design-win Goal Compensation for a particular plan period is determined by the
following formula:

 

  •  

Annual base salary X 50% = “Raw DGC”

MICROTUNE, INC. EXECUTIVE OFFICER SALES INCENTIVE COMPENSATION PLAN

 

3



--------------------------------------------------------------------------------

  •  

Raw DGC X (Total points awarded to salespeople and FAE’s for design-win goal
completion divided by the total number of salespeople and FAE’s included in the
Company’s Sales Incentive Compensation Plan expressed as an average percentage,
but excluding all points awarded based on subjective goals) = “Adjusted DGC”

 

  •  

Adjusted DGC X 30% (Design-win Goal weighting) = “Final Design-win Goal
Compensation”

The Salespersons/FAE’s will identify specific design-win goals and the Vice
President of Worldwide Sales will work with the Business Unit General Managers
to revise and agree upon the final strategic design-win opportunities and
corresponding Design-win Goals.

These Design-win Goals will be weighted and acknowledged by Executive, the
Business Unit General Manager, and the CEO at the commencement of an applicable
plan period, but in any event, no later than sixty (60) days after the
commencement of an applicable six month plan period. Once the Design-win Goals
have been agreed upon by the Business Unit General Manager, Executive and the
CEO, the Design-win Goals for that plan period will be fixed.

The Chief Executive Officer shall have the authority to make any determinations
regarding Design Wins and Design-win Goal Compensation.

 

V). Payment Schedule & Calculation

a) Executive must be a current Company employee on the actual date of payment to
be eligible for a payment under this Plan; provided, however, that if Executive
is a current employee after sixty (60) days from the end of an applicable
quarter, he shall be eligible to receive a payment under this Plan for that
applicable quarter or period.

b) If Executive is on Long-term Disability (after 90 consecutive days of
disability and meeting the definition of disability), he will not be entitled to
receive Sales Incentive Compensation during those Plan periods.

c) Design-win Goal Compensation payments will be made quarterly if they are
achieved within the quarter. Revenue Goal Compensation payments will be paid
within thirty (30) days of the end of the applicable plan period. The Company
will attempt to make all relevant payments within thirty (30) days from the end
of each quarter and no later than sixty (60) days from the end of each quarter.

d) The plan is progressive and as such the revenue payout is based upon absolute
revenue over the 6-month period.

MICROTUNE, INC. EXECUTIVE OFFICER SALES INCENTIVE COMPENSATION PLAN

 

4



--------------------------------------------------------------------------------

VI). Other

a) Personal Taxes. Sales Incentive Compensation paid under this Plan shall be
subject to all applicable withholding and other employment taxes.

b) Plan Administration. Administration of the Plan is the responsibility of the
Chief Executive Officer. The Chief Executive Officer shall have the authority to
interpret the Plan.

c) Disputes: Any disputes arising from this Plan will be reviewed by the Chief
Executive Officer, who will make a recommendation to the Chair of the
Compensation Committee for disposition.

d) Plan Changes: The Company reserves the right to modify or make changes to the
Plan at any time. Any changes to the Plan must be approved by the Compensation
Committee of the Board of Directors. This Plan is not an employment contract and
the Executive will remain an employee at will.

MICROTUNE, INC. EXECUTIVE OFFICER SALES INCENTIVE COMPENSATION PLAN

 

5